Citation Nr: 1629123	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-26 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for hypertension.  

2. Entitlement to service connection for an acquired psychiatric disability including anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1977 and from December 1990 to May 1991.  He also had National Guard service.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In September 2013, the Veteran had a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is in the claims file.

In February 2014, the Board remanded the issues on appeal to obtain medical opinions as to the etiology of such disabilities.  The Board finds there is compliance with the February 2014 remand for the Veteran's service connection claim for hypertension.  For his service connection claim for an acquired psychiatric disability including anxiety and depression, as discussed below, though the requested development was completed, it was not completed adequately.  Thus, that must be remanded for full compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for an acquired psychiatric disability including anxiety and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's hypertension is not due to his first period of active duty service and pre-existed his second period of active duty, but did not undergo a permanent worsening during active duty beyond the natural progression of the disease.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307(a)(3), 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letter in December 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  As noted in the February 2014 Board remand, the Veteran's claims file (including information on paper and in electronic form) does not contain service treatment records (STRs) from his 1974 to 1977 period of active duty.  In 2001 through 2003 the RO made numerous attempts to obtain those records.  In a January 2003 letter, the RO informed the Veteran that they considered those records to be lost.  The RO suggested alternate sources for evidence regarding that period.  In letters issued in September 2010, the RO informed the Veteran that VA had been unable to obtain STRs from his 1974 to 1977 period of service.  The RO listed the steps taken to search for those records.  The RO stated that the 1974 to 1977 STRs were considered unavailable for review.  The RO listed types of information that could substitute for STRs.  The Board finds that VA has made reasonable efforts to obtain the 1974 to 1977 STRs, and has informed the Veteran of evidence he can submit to provide information about that period.

The Court has indicated that when a claimant's service records are presumed to have been destroyed, the Board has a heightened obligation to explain its findings and conclusions, and to consider carefully the requirement that the benefit of the doubt be resolved in favor of the claimant.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Gregory v. Brown, 8 Vet. App. 563, 570 (1996).  In this case, records from the Veteran's first period of active duty have not been presumed to have been destroyed, but have been found to be unavailable for review.  In light of the unavailability of those records, the Board will be cognizant of a heightened obligation in considering the Veteran's claims.

Also, the Veteran was provided a VA examination of his claimed hypertension in August 2014.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the September 2013 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

The Veteran contends that his hypertension was aggravated during his December 1990 to May 1991 period of active service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In addition, certain chronic diseases, such hypertension, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as hypertension.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition," that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter, is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  For defects, infirmities, or disorders not noted when a veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Code 7101, Note (1).  A 10 percent rating under Diagnostic Code 7101 requires diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Code 7101.

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

As noted in the Introduction, the Veteran had two separate periods of active duty service.  As will be explained below, the record clearly and unmistakably reflects that hypertension pre-existed his second period of service.  Therefore, for ease and clarity of discussion, the Board will first address the relationship between hypertension and the Veteran's first period of service, and then discuss the relationship between hypertension and his second period of service.

As noted above, STRs from the Veteran's 1974 to 1977 period of active duty are not in the record.  Post-service records include an August 1977 National Guard examination that notes the Veteran's blood pressure was measured as 120/80 sitting, 118/76 on recheck, and 116/74 standing.  A January 1982 National Guard examination notes the Veteran's blood pressure was 122/86.  A January 1986 National Guard examination notes the Veteran's blood pressure was130/89.  The earliest record of the Veteran having any indication of hypertension for VA purposes was in a March 1989 private treatment record which notes his blood pressure was measured as 130/100.  As the record does not reflect that the Veteran was diagnosed with hypertension to a compensable degree within one year of separation from his first period of active duty, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.  Moreover, service-connection on the basis of continuity of symptomatology is not available because there is no competent or credible lay or medical evidence that hypertension symptoms were noted during the Veteran's first period of service and persisted thereafter; it was not until many years after discharge from his first period of service that hypertension was diagnosed.  

The Board finds there is no competent or credible medical or lay evidence that the Veteran's hypertension is related to his first period of active duty.  Indeed, the Veteran does not aver he was diagnosed with hypertension during his first period of service.  Instead, he claims in his September 2013 Board hearing that he was diagnosed with hypertension during National Guard service.  Therefore, the Board finds there is no evidence that the Veteran's hypertension was incurred in or is otherwise related to the Veteran's first period of active duty service.  

Turning to the Veteran's second period of active duty service, private and service treatment records reveal that the Veteran's blood pressure was measured as 130/100 in March 1989 and 140/100 in February 1990.  The report of a National Guard examination in February 1990, a few months before the Veteran entered his second period of active service, shows that the examiner advised the Veteran to have a doctor evaluate and treat his hypertension.  In November 1990 his blood pressure was 132/86.  In January 1991 his blood pressure was 128/98.  On his service separation examination in April 1991, his blood pressure was 136/90 on initial measurement, and 118/82 on recheck.  On VA examination in July 1991, the Veteran's blood pressure was measured at 130/100, 135/95, and 125/100.  The examiner found that the Veteran had mild hypertension.  In 1995, it was noted that the Veteran had hypertension that was under control on medication.  Medical records from 1996 forward show ongoing hypertension with onset at least as early as the early 1990s.

In June 2003, the Veteran's private physician Dr. B. opined that the Veteran's hypertension increased in severity during his December 1990 to May 1991 service period.  Treatment records in the claims file indicate that Dr. B. began to treat the Veteran in 1996.  Dr. B. stated that he had reviewed medical records on the Veteran, but did not indicate whether he had reviewed records from the 1990 to 1991 service period.  He did not explain what evidence indicated that the Veteran's high blood pressure increased in severity and became more difficult to control during that period.

Pursuant to the February 2014 Board remand, the Veteran was afforded a VA examination of hypertension in August 2014.  The examiner reviewed the Veteran's claims file and diagnosed the Veteran with hypertension, onset about 1990.  He opined that it was less likely than not that the Veteran's hypertension increased in severity during his December 1990 to May 1991 service period.  The examiner explained that the Veteran's blood pressure increased slowly over the years, which was consistent with the natural progression of the illness.  The examiner further stated:

In general blood pressure fluctuates, but increases with age.  According to the vet's STRs, his blood pressure during and after the 12/90 to 5/91 service period were similar to the blood pressures prior to the service period.  His blood pressure several years after the service period are higher than before the service period, but this is consistent with the natural progression of the illness.

For the Veteran's second period of active duty service, there is no entrance examination report, and therefore, the presumption of soundness is not for application.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  In Smith, the Court explained that the presumption of soundness requires that there be an examination prior to entry into the period of service on which the claim is based, and that in the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  However, the Board finds the evidence of record shows that the Veteran had hypertension for VA purposes prior to his second period of active duty service.  Indeed, private and service treatment records reveal that the Veteran's blood pressure was measured as 130/100 in March 1989 and 140/100 in February 1990.  Also, the report of a National Guard examination in February 1990, a few months before the Veteran entered his second period of active service, shows that the examiner advised the Veteran to have a doctor evaluate and treat his hypertension.  As the presumption of soundness does not apply, the evidence must establish that aggravation of the Veteran's claimed disability occurred during service.  38 U.S.C.A. § 1153 contains a presumption of aggravation when it is shown that a pre-existing disorder underwent an increase in disability during service.  The presumption of aggravation does not arise if the pre-existing disorder did not undergo an increase in severity in service.

The Board finds the evidence of record reveals that the Veteran's pre-existing hypertension was not aggravated by service.  

While Dr. B. opined in June 2003 that the Veteran's hypertension increased in severity during his December 1990 to May 1991 service period, there is no indication that Dr. B. reviewed records from the Veteran's 1990 to 1991 service period.  Furthermore, Dr. B. did not explain what evidence indicated that the Veteran's high blood pressure increased in severity and became more difficult to control during that period.  As Dr. B.'s opinion is not adequately explained and is not supported by contemporaneous records, the Board finds little probative value in the opinion.  

The Board finds the August 2014 VA examiner's opinion to be of great probative value because the conclusion is supported by medical rationale and is consistent with the verifiable facts regarding the Veteran's contentions and review of the Veteran's records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  This opinion is further supported by the lack of medical findings or opinions from the late 1980s and early 1990s that the Veteran's hypertension increased in severity or became more difficult to control during his December 1990 to May 1991 service period in medical records.  

The Board has also considered the statements of the Veteran asserting that his hypertension was aggravated by his second period of active duty service.  While the Veteran is certainly competent to state that he experienced increased symptomatology in service or his symptoms began in service, the Veteran is a layperson and does not have the requisite medical expertise necessary to render a competent medical opinion on whether the symptoms he experienced in service represented aggravation.  Therefore his statements regarding this matter are not probative.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In sum, the Board finds the Veteran's pre-existing hypertension was not aggravated during his second period of active duty service.  Indeed, the Board finds the most probative evidence of record is a well-reasoned VA examiner opinion that the Veteran's increase in symptomatology was due to the natural progression of his pre-existing hypertension.  

To the extent that the Veteran developed hypertension that did not pre-exist service, there is no competent or credible lay or medical evidence that it began during or was otherwise caused by the Veteran's second period of active duty service.  Instead, the fact remains that the Veteran appears to have experienced hypertension prior to his second period of active duty service that was not aggravated by military service.  

Accordingly, the Board finds that service connection is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.



ORDER

Entitlement to service connection for hypertension is denied.  


REMAND

The Board sincerely regrets this further delay, but as noted above, there was not substantial compliance with the remand directives of February 2014.  In regards to the Veteran's claim for service connection for an acquired psychiatric disability including anxiety and depression, the February 2014 remand instructed the agency of original jurisdiction to schedule the Veteran for a VA mental health examination to provide an opinion as to whether it is at least as likely as not that the current disorder is related to events during a period of active service or is proximately due to or the result of the Veteran's chronic asthma.  Also, the examiner was asked to identify any event or events during active service that he or she believes led to current psychiatric disability.  The Veteran was afforded a VA mental health examination in September 2014.  The VA examiner found the Veteran met the criteria for major depressive disorder; however, "etiology of the disorder is not clearly related to military events.  Based upon intervice data it is possible but not as likely as not that depression is related to military events."  The examiner also found that "[d]epression does not appear to be a direct result of asthma."  The Board finds the VA examiner did not provide adequate rationales for either opinion.  Also, the examiner failed to identify any event or events during active service that he or she believed led to the Veteran's current psychiatric disability.  As the examiner failed to fully comply with the remand directives, the Board finds another opinion as to the etiology of the Veteran's psychiatric disability is warranted.  

Although further delay is regrettable, the Board concludes that in order to afford the Veteran due process, and in compliance with Stegall, a remand is necessary in order to allow the AOJ the opportunity to fully comply with the February 2014 Board remand directives (or provide an explanation for partial or non-compliance).  Given that the September 2014 VA examiner did not adequately address the questions posed by the Board pertaining to the Veteran's service connection claim for an acquired psychiatric disability including anxiety and depression, an opinion regarding the etiology of the Veteran's psychiatric disability is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any additional relevant evidence that may have come into existence since the claims folder was last before the AOJ.

2. Then, obtain a VA addendum medical opinion from an appropriate examiner.  If an examination is deemed necessary by the examiner, then it should be arranged.  Inform the examiner that the Veteran had periods of active service from June 1974 to July 1977, and from December 1990 to May 1991.  Then, based on a review of the claims folder, the examiner is requested to offer the following opinions with full supporting rationale:

Whether it is at least as likely as not that the current psychiatric disability (a) is related to events during a period of active service, or (b) is proximately due to or the result of the Veteran's chronic asthma.

Also, the examiner is requested to identify any event or events during active service that he or she believes led to current psychiatric disability.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


